Citation Nr: 1510937	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-13 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for right arm disability.

 3. Entitlement to service connection for right hand disability.

4.  Entitlement to service connection for right leg disability.

5.  Entitlement to service connection for low back disability.

6.  Entitlement to service connection for neck disability.

7.  Entitlement to service connection for rib cage disability.

8.  Entitlement to service connection for headaches. 



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to April 1964.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The issues have been recharacterized as they appear on the cover page of the instant decision. 

The Veteran presented testimony before the Board in May 2014; the transcript has been obtained.  The Veteran waived initial RO consideration of a letter from Dr. AP and lay statements submitted on his behalf; consequently, this evidence was considered in preparation of this remand.  See waiver dated in June 2014; see also 38 C.F.R. § 20.1304(c).

The Veteran raised a claim of service connection for depression during his May 2014 Board hearing.   This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have 

jurisdiction over it, and it is referred to the AOJ for appropriate action.  See
38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims.   

The record compiled for appellate review is incomplete.  The Veteran has sought private medical treatment from Dr. AP between 2005 and 2007.  Other than a letter from Dr. AP indicating that he treated the Veteran beginning March 2005 and ending in 2007, there are no records from this provider (a chiropractor) associated with the claims folder.  The Veteran testified that he began seeking chiropractic treatment in the 1970s and continued such treatment into the 1980s.  These records have not been associated with the claims folder.  Any missing and/or ongoing private treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  

The Veteran indicated that he first sought treatment at the VA Medical Center (VAMC) in Sacramento, California, in 2008.  He testified that he seeks current treatment for the claimed disorders at the Sepulveda VAMC; however, the only records from the Sepulveda (and West Los Angeles) VAMC associated with the virtual record are dated between November 2010 and May 2012.  Any missing and/or ongoing VA treatment records pertinent to the issues must also be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The Veteran claims his conditions are the result of falls and injuries due to a labor intensive job in the Air Force, which included moving and lifting heavy contents and placing them on shelves inside a warehouse.  The Veteran testified that he has had headaches and chronic pain in his right shoulder, right arm, right hand, low back, neck, right leg, and rib cage since service.  The Veteran has submitted lay statements in support of his claims.  The Veteran's wife indicated that since the start of their relationship in November 1985 the Veteran has complained of headaches, neck pain, right shoulder, and right arm pain.  A statement from ET indicates she recalls the Veteran complaining of back pain in 1976.  RGE stated he met the Veteran in November 1980 and he complained of headaches along with a stiff neck, sore shoulder and right arm pain.  He further indicated the Veteran had these pains for many years, it was difficult for the Veteran to walk distances, and his back arched when he walked.  The Veteran's chiropractor noted the Veteran had the following diagnoses; late effects of sprain or strain of the cervical spine, chronic pain in cervical spine due to trauma, cervical disc herniation, radiculitis, cervical spine joint stiffness and spasm, headaches, cervical segmental dysfunction, thoracic segmental dysfunction, lumbar segmental dysfunction, lumbar spine facet syndrome, sciatica, bilateral rotator cuff syndrome, bilateral coracohumeral sprain or strain, and bilateral shoulder stiffness.  

The Veteran has not been afforded a VA examination in connection with his claims The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA clinical records not on file pertaining to treatment of the claimed conditions, to include those from the Sacramento VAMC dated from 2008 to the present and from the Sepulveda and West Los Angeles VAMCs dated from May 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  After securing the necessary releases, obtain copies of any private clinical records not on file pertaining to treatment of the claimed conditions, to include treatment records of Dr. AP dated between 2005 and 2007 and any chiropractic notes dated in the 1970s and 1980s (the Veteran should provide the name of the chiropractor(s), the address(es), and the dates of treatment).  All records and/or responses received should be associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examinations.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

The examiner should list all disabilities manifested by headaches and chronic pain in his right shoulder, right arm, right hand, low back, neck, right leg, and rib cage.  Then the examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed headache, right shoulder, right arm, right hand, low back, neck, right leg, and rib cage disabilities are  related to the Veteran's active military service?  The examiner must address the Veteran's statements that his conditions are the result of falls and injuries due to a labor intensive job in the Air Force, which included moving and lifting heavy contents and placing them on shelves inside a warehouse.  The examiner must also address Dr. AP's letter received in July 2014.  The examiner must explain the rationale for all opinions.
Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include evidence submitted after the March 2013 statement of the case was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






